Petition for Writ of Mandamus Denied and Memorandum Opinion filed June 14,
2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00497-CR
                                    ____________

                             IN RE CHAD WOODS, Relator


                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    208th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1280573



                      MEMORANDUM                      OPINION

       On May 24, 2012, relator Chad Woods filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator complains that
respondent, the Honorable Denise Collins, presiding judge of the 208th District Court of
Harris County, has failed to rule on his pro se motions for a speedy trial and to preserve
evidence.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). Consideration of a motion that is properly filed and before the
court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App. 1987) (orig. proceeding). A relator must establish the trial court (1) had a legal duty to
rule on the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re Keeter,
134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding); In re Chavez, 62 S.W.3d
225, 228 (Tex. App.—Amarillo 2001, orig. proceeding).

       Relator acknowledges that he is represented by counsel in the court below. A
criminal defendant is not entitled to hybrid representation. See Robinson v. State, 240
S.W.3d 919, 922 (Tex. Crim. App. 2007). A trial court has no legal duty to rule on pro se
motions filed with regard to a criminal proceeding in which the defendant is represented by
counsel. Id. Therefore, the trial court did not abuse its discretion of failing to rule on
relator’s motions.

       In addition, relator has not provided this court with copies of the motions on which
he seeks a ruling. See Tex. R. App. P. 52.7(a) (requiring relator to file a mandamus record
containing certified or sworn copies of all documents material to his claim for relief). It is
relator’s burden to provide this court with a record sufficient to establish his right to relief.
Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P. 52.3(k), 52.7(a).
Relator has not established that the motions were properly filed and that the trial court was
asked to rule on them but failed to do so.

       Accordingly, we deny relator’s petition for writ of mandamus.


                                             PER CURIAM

Panel consists of Chief Justice Hedges and Justices Seymore and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                               2